DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 recites “wherein the multi-component segmented pie fibers (1) have a sheath surface (7) as a radially outer circumferential surface of each multi-component segmented pie fiber”. Respectfully, it may improve clarity to convey something along the lines of --wherein each of the multi-component segmented pie fibers (1) has a sheath surface, each sheath surface comprising a radially outer circumferential surface of its respective multi-component segmented pie fiber--. Correction here is optional and left solely to Applicant’s discretion.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 2, and 5–34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “the multi-component segmented pie fiber fibers”. There is insufficient antecedent basis for this limitation. 
Additionally, the claim appears to have an issues associated with the limitation “sheath surface”. At the outset, the claim defines a sheath surface as “a radially outer circumferential surface of each multi-component segmented pie fiber”. The claim then goes on to recite “wherein the plastic components (2, 3) of the multi-component segmented pie fibers (1) adjoin one another along the sheath surface (7)”. Comparing these two recitations, it is unclear whether the claim is requiring: (A) that there is a single sheath surface comprised of each of said radially outer circumferential surfaces; or (B) that each multi-component segmented pie fiber has its own individual sheath surface. If one presumes the latter, then with regards to the claim limitation “the sheath surface”, it would be unclear which sheath surface is being referred to.
For at least these reasons, claim 1 appears to be indefinite. Because it is indeterminable what is being required by the claim, a comparison of this claim against the prior art could not be made. In addition, the claims depending from claim 1 are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Other References Considered
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Dugan1 discloses multicomponent fibers having pie segments. (Dugan FIGs. 1A, 2A, 2B.) Dugan teaches that these fibers were useful for manufacturing nonwovens. (Id. Abstract.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        










    
        
            
        
            
        
            
    

    
        1 US 2002/0013111 A1, published January 31, 2002 (“Dugan”).